Defendants Great Park Corporation, Feldman and Alper appeal from so much of an order as denied their motion to dismiss the complaint pursuant to rule 106 of the Rules of Civil Practice, on the ground that it does not state facts sufficient to constitute a cause of action. Order, insofar as appealed from, affirmed on the authority of Hornstein v. Podmitz (254 N. Y. 443) and Tatarsky V. Wavecrest Bldg. Oorp. (268 App. Div. 885), with $10 costs and disbursements. Adel, Acting P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.